Citation Nr: 1823573	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from April 1970 to December 1971 and in the Air Force from August 1972 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference Board hearing in November 2017, and a transcript of the hearing is associated with his virtual claims folder.

The Veteran has alleged that he is entitled to service connection for PTSD and there is evidence that he has been diagnosed with an anxiety disorder, not otherwise specified.  See September 2012 VA examination.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include an anxiety disorder.  This will provide the most potentially favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  See 38 C.F.R. § 3.304(f).
The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in April 2015 (after August 4, 2014), the diagnosis of his PTSD should conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2017).

The Veteran was afforded a VA PTSD examination in September 2012 where the examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis in in accordance with the DSM-IV.  The examiner diagnosed the Veteran with anxiety disorder and noted that the Veteran's claimed stressor was related to his fear of hostile military or terrorist activity.  However, no etiological opinion was provided.  

The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-IV criteria; however, as stated above, the Veteran's symptomatology is to be evaluated in accordance with the criteria set forth in the DSM-5.  As such, the Board finds that the Veteran's claim should be returned to the September 2012 VA examiner for an addendum opinion addressing whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  

Also, the Veteran testified that his service-connected disability for loss of a testicle has contributed to his mental health condition.  See Board Hearing Transcript, p. 8.  On remand, the examiner should address the theory of secondary service connection as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum mental disorder medical opinion from the September 2012 examiner (or an appropriate professional).  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The electronic claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosis of PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder other than PTSD, to include an anxiety disorder, in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service connected disability for loss of a testicle caused or aggravated any diagnosed PTSD or acquired psychiatric disorder.  

The examiner's attention is directed to the Veteran's testimony at the Board hearing where he stated that he gets anxiety and nervousness whenever he has to explain his testicle loss to potential suitors.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

2.  Ensure that the information and opinions provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




